DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 9669842 B2) in view of Laubinger (US 20170344023 A1).
	Regarding claim 1, Matsumoto teaches A traveling control device applied to an automatic driving system of a vehicle, the traveling control device comprising (Fig. 1 travel determination unit 14 Col 1 Lines 66-67 FIG. 1 is a block diagram illustrating a configuration of an automated travel system.): 5a peripheral recognition unit which recognizes a status around an own vehicle (Col 2 Lines 64-66 The sensor unit 11 is configured to recognize the surrounding environment, such as objects that are present around the own vehicle (e.g., other vehicles or pedestrians).); an abnormality determination unit which determines whether an abnormality has occurred in a recognition function of the peripheral recognition unit (Col 3 Lines 53-57 The abnormality monitoring unit 16 monitors the states of the various functions of the sensor unit 11 and the communication unit 12 mentioned above, on the basis of the information acquired from the sensor unit 11); and a control unit which (Fig. 1 element 15 travel control unit), if the abnormality determination unit has determined that an abnormality has occurred in the recognition function of the peripheral recognition unit (Col 3 Lines 59-63 The abnormality monitoring unit 16 outputs an abnormal-stop notification to the abnormality monitoring unit 16 when, as shown in FIG. 2, the occurrence of a failure (abnormality) is detected at least in one function during automatic travel control.), executes 10procedure modification control to modify an automatic driving procedure in the automatic driving system in accordance with an abnormality recognition direction which is a direction in which the abnormality in the recognition function has occurred (Col 2 Line 67 – Col 3 Lines 1-3 The sensor unit 11 includes a radar, for example, to realize a distance measurement function of measuring a distance to an object which is present in the forward direction of the own vehicle (forward object). Col 3 Lines 11-16 The sensor unit 11 includes an imaging unit, for example, that picks up an image behind the own vehicle to realize, for example, a rear recognition function of recognizing an object which is present in the rearward direction of the own vehicle (rearward object). Col 3 Lines 51-52 The abnormality monitoring unit 16 acquires information from the sensor unit 11 Col 3 Lines 59-53 The abnormality monitoring unit 16 outputs an abnormal-stop notification to the abnormality monitoring unit 16 when, as shown in FIG. 2, the occurrence of a failure (abnormality) is detected at least in one function during automatic travel control.), the control unit sets a position of the own vehicle in a platoon so that any other vehicle forming the platoon can assist recognition in the abnormality recognition direction. (Col 7 Line 67– Col 8 Lines 1-3 The assist travel process is described by way of an example of a situation where a travel-capable area cannot be determined due to a sensor failure that disables detection of surrounding obstructions. Col 8 Lines 20-21 The support unit herein may be installed in another vehicle. Col 8 Lines 38-44 FIG. 12 is a diagram illustrating a guidance method performed by the support unit 7 relative to a vehicle 1 that installs the automated travel system. The support unit 7 is moved along the dashed line indicated in FIG. 12, while keeping transmission of the absolute position of the support unit 7 to the vehicle 1. Thus, the vehicle 1 can travel along the same path as that of the support unit 7)
Matsumoto does not expressly disclose, but Laubinger discloses wherein the abnormality determination unit executes a platooning determination process to determine whether the own vehicle in which the abnormality has occurred is platooning ([0123] If the drivers are ready to platoon as indicated by the one or more of the drivers taking an action such as pressing a button, checked at 1525, the process begins the pull-in process, shown at step 1530. If the drivers are not ready, the process loops to step 1515. In some embodiments, for example for autonomous vehicles, no driver exists and the process can proceed automatically [0124] As shown at step 1530, the pull in process involves closing the gap between the platooning vehicles, until they reach the target gap for normal platooning operation), 15the control unit executes the procedure modification control in accordance with a result of the platooning determination process, and in response to the result of the platooning determination process indicating that the own vehicle is platooning ([0082] The operation of the onboard system, or vehicle control unit, of the present invention can be better appreciated from FIG. 5B, which shows, for an embodiment, the general flow between the vehicle control units of two linked vehicles. [0127] in FIG. 16A, rear vehicle 1600 is in the same lane as front vehicle 1605. Once the rear driver engages the platooning system, and assuming platooning is otherwise approved as shown in FIG. 15, pull-in begins by advancing the rear vehicle toward the front vehicle until the desired gap distance is achieved), 
In this way, the system of Laubinger includes system, methods, and devices that permit vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons ([0002]). Like Matsumoto, Laubinger is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Laubinger, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Laubinger to the system of Matsumoto since doing so would enhance the system by permitting vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons.
Regarding claim 2, Matsumoto teaches wherein the control unit executes the procedure modification control in accordance with the abnormality recognition direction (Col 2 Line 67 – Col 3 Lines 1-3 The sensor unit 11 includes a radar, for example, to realize a distance measurement function of measuring a distance to an object which is present in the forward direction of the own vehicle (forward object). Col 3 Lines 11-16 The sensor unit 11 includes an imaging unit, for example, that picks up an image behind the own vehicle to realize, for example, a rear recognition function of recognizing an object which is present in the rearward direction of the own vehicle (rearward object). Col 3 Lines 51-52 The abnormality monitoring unit 16 acquires information from the sensor unit 11 Col 3 Lines 59-53 The abnormality monitoring unit 16 outputs an abnormal-stop notification to the abnormality monitoring unit 16 when, as shown in FIG. 2, the occurrence of a failure (abnormality) is detected at least in one function during automatic travel control.) and the state of any other vehicle capable of recognizing the abnormality recognition direction.  (Col 9 Lines 55-60 When the information used for automatic travel control is no longer available due to the occurrence of abnormality, the recovery management unit 17 searches for the support unit 7 which can provide assist information for complementing the missing information that is the information no longer available due to the abnormality)
Regarding claim 3, Matsumoto teaches wherein 28the control unit receives a recognition result in the abnormality recognition direction from the other vehicle, and executes the procedure modification control based on this received recognition result.  (Col 9 Lines 55-60 When the information used for automatic travel control is no longer available due to the occurrence of abnormality, the recovery management unit 17 searches for the support unit 7 which can provide assist information for complementing the missing information that is the information no longer available due to the abnormality)
Regarding claim 54, Matsumoto teaches wherein the control unit receives the recognition result from the other vehicle, and controls the traveling mode of the own vehicle and the other vehicle so that recognition in the abnormality recognition direction can continue to be assisted based on the received recognition result.  ( Col 9 Lines 55-67 When the information used for automatic travel control is no longer available due to the occurrence of abnormality, the recovery management unit 17 searches for the support unit 7 which can provide assist information for complementing the missing information that is the information no longer available due to the abnormality (steps S102 to S105). The recovery management unit 17 acquires assist information from the support unit 7 obtained as a result of the search (step S501). Then, the recovery management unit 17 performs a process for performing assist travel control, that is, automatic travel control as a result of complementing the missing information with the assist information (steps S502 to S503).)
Regarding claim 105, Matsumoto teaches wherein the control unit receives the recognition result from the other vehicle, and controls the traveling mode of the own vehicle or the other vehicle so that recognition in the abnormality recognition direction can continue to be assisted based on the received recognition result.  (Col 9 Lines 55-67 When the information used for automatic travel control is no longer available due to the occurrence of abnormality, the recovery management unit 17 searches for the support unit 7 which can provide assist information for complementing the missing information that is the information no longer available due to the abnormality (steps S102 to S105). The recovery management unit 17 acquires assist information from the support unit 7 obtained as a result of the search (step S501). Then, the recovery management unit 17 performs a process for performing assist travel control, that is, automatic travel control as a result of complementing the missing information with the assist information (steps S502 to S503).)
Regarding claim 156, Matsumoto does not expressly disclose, but Laubinger discloses wherein when changing the position of the own vehicle in the platoon, the control unit causes the other vehicle to change lanes without causing the own vehicle to change lanes.  ([0127] the lead vehicle may be in a lane adjacent to the rear vehicle, but the front vehicle will need to overtake the rear vehicle, as shown by vehicles 1620 and 1625 in FIG. 16C. [0128] In the scenario of FIGS. 16B and 16C, the vehicle needing to change lanes can move to the desired gap distance relative to the other, and change lanes while maintaining speed, all without requiring any complimentary speed adjustment from the other vehicle.)
In this way, the system of Laubinger includes system, methods, and devices that permit vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons ([0002]). Like Matsumoto, Laubinger is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Laubinger, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Laubinger to the system of Matsumoto since doing so would enhance the system by permitting vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons.
Regarding claim 7, Matsumoto does not expressly disclose, but Laubinger discloses wherein 20when changing the position of the own vehicle in the platoon, the control unit causes the own vehicle to change lanes in accordance with the abnormality recognition direction.  ([0127] the rear truck may be in a lane adjacent the lane of the lead vehicle, but behind the lead vehicle, as shown by vehicles 1610 and 1615 in FIG. 16B. [0128] In the scenario of FIGS. 16B and 16C, the vehicle needing to change lanes can move to the desired gap distance relative to the other, and change lanes while maintaining speed, all without requiring any complimentary speed adjustment from the other vehicle.)
In this way, the system of Laubinger includes system, methods, and devices that permit vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons ([0002]). Like Matsumoto, Laubinger is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Laubinger, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Laubinger to the system of Matsumoto since doing so would enhance the system by permitting vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons.
Regarding claim 8, Matsumoto does not expressly disclose, but Laubinger discloses wherein in response to the result of the platooning determination process indicating that the own 25vehicle is not platooning ([0123] The vehicles then prepare to platoon, shown at 1510, beginning with a check to ensure that all platooning conditions are met, shown at 1515. If not all conditions are met, the process loops back to step 1510.), the control unit performs control so that the own vehicle is platooning with the other vehicle capable of assisting recognition in the abnormality recognition direction.  ([0123] However, if they are met, the process advances to step 1520 and approval to begin to platoon. If the drivers are ready to platoon as indicated by the one or more of the drivers taking an action such as pressing a button, checked at 1525, the process begins the pull-in process, shown at step 1530. If the drivers are not ready, the process loops to step 1515. In some embodiments, for example for autonomous vehicles, no driver exists and the process can proceed automatically.)
In this way, the system of Laubinger includes system, methods, and devices that permit vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons ([0002]). Like Matsumoto, Laubinger is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Laubinger, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Laubinger to the system of Matsumoto since doing so would enhance the system by permitting vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons.
Regarding claim 9, Matsumoto does not expressly disclose, but Laubinger discloses wherein the control unit outputs platooning request information to request the other vehicle to platoon when detecting any other vehicle capable of platooning.  ([0123] If the drivers are ready to platoon as indicated by the one or more of the drivers taking an action such as pressing a button, checked at 1525, the process begins the pull-in process, shown at step 1530. If the drivers are not ready, the process loops to step 1515. In some embodiments, for example for autonomous vehicles, no driver exists and the process can proceed automatically. [0124] As shown at step 1530, the pull in process involves closing the gap between the platooning vehicles, until they reach the target gap for normal platooning operation)
In this way, the system of Laubinger includes system, methods, and devices that permit vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons ([0002]). Like Matsumoto, Laubinger is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Laubinger, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Laubinger to the system of Matsumoto since doing so would enhance the system by permitting vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons.
Regarding claim 510, Matsumoto does not expressly disclose, but Laubinger discloses wherein the control unit outputs the platooning request information in consideration of the relationship between the lane on which the own vehicle is traveling and the lane on which the other vehicle is traveling and the speed difference between the own vehicle and the other vehicle.  ([0082] The operation of the onboard system, or vehicle control unit, of the present invention can be better appreciated from FIG. 5B, which shows, for an embodiment, the general flow between the vehicle control units of two linked vehicles. [0127] in FIG. 16A, rear vehicle 1600 is in the same lane as front vehicle 1605. Once the rear driver engages the platooning system, and assuming platooning is otherwise approved as shown in FIG. 15, pull-in begins by advancing the rear vehicle toward the front vehicle until the desired gap distance is achieved [0127] the lead vehicle may be in a lane adjacent to the rear vehicle, but the front vehicle will need to overtake the rear vehicle, as shown by vehicles 1620 and 1625 in FIG. 16C. the rear truck may be in a lane adjacent the lane of the lead vehicle, but behind the lead vehicle, as shown by vehicles 1610 and 1615 in FIG. 16B [0128] In the scenario of FIGS. 16B and 16C, the vehicle needing to change lanes can move to the desired gap distance relative to the other, and change lanes while maintaining speed, all without requiring any complimentary speed adjustment from the other vehicle.)
In this way, the system of Laubinger includes system, methods, and devices that permit vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons ([0002]). Like Matsumoto, Laubinger is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Laubinger, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Laubinger to the system of Matsumoto since doing so would enhance the system by permitting vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons.
Regarding claim 1011, Matsumoto does not expressly disclose, but Laubinger discloses wherein the control unit outputs the platooning request information in consideration of the relationship between the lane on which the own vehicle is traveling and the lane on which the other vehicle is traveling or the speed difference between the own vehicle and the other vehicle.  ([0082] The operation of the onboard system, or vehicle control unit, of the present invention can be better appreciated from FIG. 5B, which shows, for an embodiment, the general flow between the vehicle control units of two linked vehicles. [0127] in FIG. 16A, rear vehicle 1600 is in the same lane as front vehicle 1605. Once the rear driver engages the platooning system, and assuming platooning is otherwise approved as shown in FIG. 15, pull-in begins by advancing the rear vehicle toward the front vehicle until the desired gap distance is achieved [0127] the lead vehicle may be in a lane adjacent to the rear vehicle, but the front vehicle will need to overtake the rear vehicle, as shown by vehicles 1620 and 1625 in FIG. 16C. the rear truck may be in a lane adjacent the lane of the lead vehicle, but behind the lead vehicle, as shown by vehicles 1610 and 1615 in FIG. 16B [0128] In the scenario of FIGS. 16B and 16C, the vehicle needing to change lanes can move to the desired gap distance relative to the other, and change lanes while maintaining speed, all without requiring any complimentary speed adjustment from the other vehicle.)
In this way, the system of Laubinger includes system, methods, and devices that permit vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons ([0002]). Like Matsumoto, Laubinger is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Laubinger, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Laubinger to the system of Matsumoto since doing so would enhance the system by permitting vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 9669842 B2) in view of Laubinger (US 20170344023 A1) in further view of Goto (JP 2017062700 A) in further view of Mudalige (US 20100256852 A1).
Regarding claim 1512, Matsumoto does not expressly disclose, but Goto discloses wherein the control unit stops all the platooning vehicles while they keep the platoon form ([0057] When the center 3 detects an abnormality in any of the vehicles 5 included in the formation 7, the center 3 transmits an abnormality stop instruction to all the vehicles 5 included in the formation 7), 
In this way, the system of Goto includes suppressing division of a formation in a vehicle control system ([0005]). Like Matsumoto, Goto is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Goto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Goto to the system of Matsumoto since doing so would enhance the system by suppressing division of a formation in platoon.
Matsumoto does not expressly disclose, but Mudalige discloses and executes a platooning stop process to request the other vehicle to free the platoon.  ([0090] FIG. 31 depicts an exemplary process whereby a Follower Vehicle can request to leave a platoon, in accordance with the present disclosure. If a Follower Vehicle wishes to leave the formation, it notifies the Leader Vehicle by sending a “Leaving Notification” message. The Leader Vehicle will send an acknowledgement message.)
In this way, the system of Mudalige includes monitoring vehicle position for a plurality of vehicles in a platoon through vehicle to vehicle communication ([0007]). Like Matsumoto, Mudalige is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Mudalige, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Mudalige to the system of Matsumoto since doing so would enhance the system by monitoring vehicle position for a plurality of vehicles in a platoon through vehicle to vehicle communication.
Regarding claim 13, Matsumoto does not expressly disclose, but Goto discloses wherein 20the control unit executes the platooning stop process when abnormalities have occurred in a plurality of recognition functions of the own vehicle.  ([0057] When the center 3 detects an abnormality in any of the vehicles 5 included in the formation 7, the center 3 transmits an abnormality stop instruction to all the vehicles 5 included in the formation 7. As a result, it is possible to prevent the vehicle 5 in which the abnormality is detected from being separated from the other vehicles)
In this way, the system of Goto includes suppressing division of a formation in a vehicle control system ([0005]). Like Matsumoto, Goto is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Goto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Goto to the system of Matsumoto since doing so would enhance the system by suppressing division of a formation in platoon.
Regarding claim 14, Matsumoto does not expressly disclose, but Mudalige discloses wherein the control unit executes the platooning stop process when the traveling directions of the 25own vehicle and the traveling directions of the other vehicle are different from each other. ([0090] FIG. 31 depicts an exemplary process whereby a Follower Vehicle can request to leave a platoon, in accordance with the present disclosure. If a Follower Vehicle wishes to leave the formation, it notifies the Leader Vehicle by sending a “Leaving Notification” message. The Leader Vehicle will send an acknowledgement message. The position is then considered “Vacating” until the leaving vehicle has physically moved away from the defined position, at which time it may be considered open, blocked, or encroached, as appropriate to the existing conditions. The Leader Vehicle may then reposition other vehicles to fill the vacated position. The Leader Vehicle may also reposition the requesting vehicle to facilitate or initiate the leaving of the vehicle.)
In this way, the system of Mudalige includes monitoring vehicle position for a plurality of vehicles in a platoon through vehicle to vehicle communication ([0007]). Like Matsumoto, Mudalige is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Mudalige, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Mudalige to the system of Matsumoto since doing so would enhance the system by monitoring vehicle position for a plurality of vehicles in a platoon through vehicle to vehicle communication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664